Citation Nr: 1524511	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an initial compensable rating for a scar due to a scalp laceration.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision established service connection for the scalp laceration scar and assigned a noncompensable evaluation.  Service connection was denied for residuals of a head injury and for headaches.  

A Travel Board hearing was held in Winston-Salem, North Carolina, before the undersigned Veterans Law Judge (VLJ), sitting in March 2015.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2014); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to service connection for residuals of a head injury and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's service-connected scar due to scalp laceration is manifested by a linear scar (3 centimeters by 0.1 centimeters) located on the anterior scalp in the midline that is hidden under his hair.  It is non-adherent and involves only one characteristic of disfigurement, with no gross distortion or asymmetry of the Veteran's facial features, and pigmentation is closely aligned to the surrounding tissues.  The scar is not painful or tender on palpation, is not unstable, there is no underlying soft tissue damage, nor does it limit function in any way.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a scalp laceration scar have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7805 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by letters dated in May 2009 and November 2009 which were issued shortly after the Veteran filed a claim for benefits in April 2009.  The VCAA letters informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. VA informed the Veteran it had to obtain any records held by any federal agency.  The letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the 2009 letters explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.   

The Veteran's appeal for a higher initial rating for the scalp laceration scar arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in 2009 as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2014) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding the issue decided herein.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In the present case, the STRs, private treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  

Further, VA provided an examination in September 2009 to obtain medical evidence as to the medical questions raised in the Veteran's claim decided herein.  The examination is adequate because the examination was performed by a medical professional and was based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and lay statements concerning the claimed disorder.  The VA examiner described the symptoms and manifestations due to the scalp scar.  The VA examiner reported whether the disabilities caused functional impairment or functional limitation including additional limitation of range of motion.  The examination report is accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  Additional VA examinations in 2014 did not specifically address the scalp laceration claim.  

The appellant was afforded the opportunity to testify before a VLJ in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to an increased initial rating for his scalp laceration scar.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased initial rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to an Initial Compensable Rating for a Scar Due to a Scalp Laceration.  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected scar due to a scalp laceration.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

In the rating action on appeal, the RO granted service connection and assigned an initial noncompensable rating, effective April 23, 2009, under 38 C.F.R. § 4.118, DC 7805 (2014).  

The Veteran's scalp scar affects the head, face, and neck, and hence it may be rated on the basis of disfigurement of the head, face, or neck (DC 7800), scars (DC's 7802, 7804, or 7805) or dermatitis ( DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7809 (2014).  

DC 7800 for the evaluation of disfigurement of the head, face or neck provides that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under DC 6207 (loss of auricle) and anatomical loss of the eye is to be rated under DC 6063, as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.  Pursuant to Note (4), disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Under Note 5, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  

Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, DC 7806 (2014).  

Unstable or painful scars are assigned a compensable rating under 38 C.F.R. § 4.118, DC 7804 (2014).  Scars that are deep and nonlinear are evaluated under DC 7801 depending on the size of the affected area.  Superficial and nonlinear scars are evaluated under DC 7802, also depending on the size of the affected area.  Under DC 7805, scars otherwise affecting functioning, are rated under the appropriate code for the parts affected.  

Upon examination conducted for VA purposes in September 2009, the scar was located on the anterior scalp in the midline.  It was a linear scar.  The entire scar measured 3 centimeters by 0.1 centimeters.  The scar was not painful on examination.  There was no skin breakdown.  The scar was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was not disfiguring, and did not limit the claimant's motion.  There was no limitation of function due to the scar.  The scar did not adhere to underlying tissue and on palpation, it was level.  The scar texture was normal.  It was not shiny, scaly, or atrophic, and there were irregularities.  There was no hypopigmentation of the scar.  The scar was not undurated or inflexible.  There was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  

A MRI report from 2010 as submitted by the Veteran reflects an indentation on the top of the skull.  VA examination reports in September 2014 essentially address other claims on appeal, although it was noted that the Veteran had brought a copy of a skull X-ray which showed that his skull was sunken in.  In 2015, the Veteran testified that the scar was not painful to touch unless it was hit "hard enough."  He said that his hair covered up the disfigurement resulting from his scalp scar.  Otherwise, his head would be very disfigured.  In a statement of record, his wife attested that if his hair didn't cover his scar, he would be very disfigured as a result of the scar.  

As clearly noted by the Veteran and his wife, and at the 2009 examination, the Veteran's hair covers any disfigurement resulting from the service-connected scalp scar.  In the absence of any indicia of disfigurement, or coverage of five percent of the Veteran's skin or exposed area of skin, or requirement of systemic therapy or other immunosuppressive drugs; associated pain or painful scar; unstable skin or breakdown of skin; adherence to underlying structures or other associated impairment of functioning, there is no basis for a compensable rating for the Veteran's skin rash, either on the basis of disfigurement of the head, face, or neck, or on the basis of skin rash rated as eczema, or on the basis of equivalence to painful scar, or on the basis of breakdown of skin, or on the basis of equivalence to scar affecting functioning.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804, 7805, 7806 (2014).  The Board has considered staged ratings, but there is no indication of any interval during the initial rating period during which a compensable level of disability has been present.  See Fenderson, supra.  

While the Board has considered the Veteran's assertion that he should be granted a compensable rating due to disfigurement, the Veteran does not meet any of the 8 characteristics of disfigurement as provided in DC 7800.  The record does not reflect any objective or independently corroborated basis for concluding that the Veteran's scar has resulted in significant impairment in the Veteran's work or social functioning, or that it has resulted in any hospitalization.  The discussion above reflects that the symptoms of the Veteran's scalp laceration scar are contemplated by the applicable rating criteria.  The rating criteria specifically contemplate scar pain, stability, size, location, limitation of motion, whether the scar is deep, adheres to underlying tissue, or is superficial and whether there is any disfigurement.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  38 C.F.R. § 3.321(b) (2014).  

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to an initial compensable rating for a scar due to a scalp laceration is denied.  


REMAND

The Veteran claims that he has cognitive impairment (e.g., memory impairment, depression, and irritability) as a result of the inservice head injury.  He also believes that his chronic headaches resulted from this injury.  

Review of the STRs reflects that the Veteran incurred a head injury in 1973.  He received 10 stitches for the 4 inch scalp (mid parietal) laceration.  No loss of consciousness was noted.  Chronic residuals of this head injury were not noted during service.  Post service records, however, show that the Veteran has claimed that he has suffered from headaches and cognitive impairment ever since the 1973 injury.  

Of record are two statements as provided by fellow servicemen attesting to the fact that the Veteran was knocked unconscious in the 1973 accident.  His sister recalled that when she saw the Veteran that Christmas, he showed her his scar and said that he had been knocked out when he hit a hatchway.  Additional statements by other family members attest to his chronic headaches.  His wife also reported that he had problems with his memory in that he did not remember much of his childhood.  

The Veteran underwent examinations conducted for VA purposes in September 2009.  His specific history of traumatic brain injury (TBI) and headaches was noted.  The claims file was reviewed.  The examiner stated that there was no diagnosis of a TBI because there was no pathology to render a diagnosis.  She added that the Veteran's head injury could be classified as a focal injury which was classified as mild.  She further noted that the head injury had stabilized.  He had a scar on the scalp as result of the injury, but there were no other residuals, to include smell or taste problems.  

In response to the medical question as to whether the Veteran's complaints of headaches were related to the 1973 head injury, it was noted that his report of loss of consciousness was not consistent with the medical history recorded at the time of the injury.  No other symptoms were described in the medical records or in his history that suggested a TBI.  His treatment was consistent with an uncomplicated scalp laceration.  She further noted that the symptoms of antecedent memory loss for childhood memories were not consistent with a TBI.  He had no loss of memory for events just before the head injury as shown by the very detailed history he gave in that regard.  Headaches were not mentioned in any of the medical records provided whether before or after the head injury.  In the examiner's opinion, the Veteran's current headaches were not a continuation of any condition that occurred while the Veteran was on active duty.  

The Veteran underwent an annual primary care VA examination in September 2014.  He complained of headaches and after examination, chronic headache disorder was diagnosed.  Additional evaluation was scheduled.  Upon VA neurology evaluation in October 2014, the Veteran said that his headaches began in the 1970s.  He had no recall of the inservice head injury, but was told that when he hit the hatchway, he lost consciousness and was found in a pool of blood.  He awakened on the operating table when getting stitches.  His headaches were throbbing and also resulted in orbital pain.  It was noted by the examiner that the Veteran had been diagnosed with TBI by a psychiatrist although another physician said that "this was not the case."  The examiner's impressions were of headaches, "likely posttraumatic."  Questionable TBI, by history, was noted.  

Upon VA neuropsychological examination in December 2014, it was noted that the Veteran demonstrated difficulties with self-reported depression and verbal memory.  His nonverbal memory performances indicated that he was able to retain nonverbal information, even though he had difficulty with free recall, although his verbal memory performances indicated difficulties with encoding, retrieval, and recognition.  TBI, by history and chronic headaches were noted.  

It is the Board's conclusion that additional examination addressing the medical questions raised would be beneficial in that the 2014 examination reports, while not conclusionary, raise the possibility that the Veteran's inservice head injury was a TBI which resulted in cognitive impairment and headaches.  The opinions, however, only refer to a TBI "by history" and the opinion that headaches are traumatic in nature is noted, but no medical rationale is provided for such an opinion.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated private or VA treatment records from VA to include from the VA Medical Center in Asheville, North Carolina, dated from September 2014 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any residuals of inservice head injury, to include any TBI diagnosed, headaches and cognitive disorder.  The claims folder must be made available for the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  After review of the STRs and pertinent post service medical evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any residuals of a inservice head injury, are present, to include a TBI (including but not limited to headaches and/or cognitive disorder) and whether such is related to the Veteran's military service, specifically to include the inservice head injury which resulted in a 4 inch scar and 10 stitches.  A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.  

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  After completing the above development, and any other development deemed necessary, readjudicate all pending service connection claims on appeal taking into consideration any newly acquired evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


